Citation Nr: 1701120	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  08-08 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1973 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO granted entitlement to service connection for left ear hearing loss with a noncompensable rating and denied service connection for right ear hearing loss.  Subsequently, the Veteran appealed both the initial rating and the denial of service connection.  Jurisdiction over this case was subsequently transferred to the RO in New York, New York, and that office forwarded the appeal to the Board.  

In June 2016, the Board granted entitlement to service connection for right ear hearing loss.  Consequently, the Board remanded the appeal, noting that the Veteran was now in receipt of service connection for bilateral hearing loss.  

A June 2016 rating decision implementing the Board's award of service connection assigned a noncompensable rating for right ear hearing loss.  The appeal is once again before the Board.  

As observed previously by the Board, and as reflected in an August 2016 supplemental statement of the case, the Veteran is now entitled to service connection for hearing loss in both ears, and thus, the current issue on appeal is entitlement to a compensable rating for bilateral hearing loss.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into account the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

REMAND

More contemporaneous VA examination is needed to evaluate the current severity of the Veteran's hearing loss.  

Generally, contemporaneous medical records are required to assess a veteran's disability level in a rating decision.  In Caffrey v. Brown, the United States Court of Veterans Appeals (CAVC) held that a November 1988 examination was too remote from an October 1990 Board decision to constitute a contemporaneous examination.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("Where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  

Here, the evidence of record indicates that a November 2010 VA examination, upon which the noncompensable disability rating was based, is not contemporaneous.  

First, the June 2016 rating decision and the subsequent August 2016 supplemental statement of the case, currently on appeal, are based on the VA examination from November 2010, which was conducted almost 6 years prior to the date of the decision.  The record does not show any evidence that no new audiological examination has been conducted since then.  

Second, his claims file contains VA audiology examinations from three occasions in September 2006, January 2008, and November 2010.  These examinations reveal that the Veteran's hearing loss disability steadily worsened over four years between 2006 and 2010 with the worst result in 2010.  

In conclusion, the Board finds that it is more likely than not that the Veteran's hearing loss disability has worsened in six years after the examination upon which the determination of the initial rating was based was conducted.  Therefore, the Veteran's medical record concerning his hearing loss disability is no longer contemporaneous.  

Also, the VA examinations of record are not sufficient for the purpose of evaluating hearing loss disability.  In particular, Martinak v. Nicholson requires that a VA examination for rating hearing loss disability describe functional effects caused by such disabilities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the Veteran consistently reported that his tinnitus interfered with his hearing.  See, e.g., November 2010 VA Exam Report, at 2.  But none of the VA examinations in the claims file evaluates the effect of tinnitus on the Veteran's hearing.  Hence, a new VA examination which considers this and any other functional effects pertinent to his hearing loss disability is required.  See also Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014) (holding that extraschedular consideration may be warranted where a service-connected disability impacts another service connected disability such that it results in symptoms not contemplated by the rating criteria).  

Therefore, a new examination must be provided in order to give accurate evaluation reflecting the level of his current hearing loss disability.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination by an appropriate examiner regarding the current severity of his bilateral sensorineural hearing loss.  Provide the examiner with the claims file including any pertinent evidence in Virtual VA or the VBMS not already of record.  The examiner should review this Remand and the claims file.

The examiner should provide an opinion, based on the record, regarding which medical evidence or clinical indicators best represent the severity of the Veteran's hearing loss and conduct appropriate tests to determine the disability level of his hearing loss.

The examiner should fully describe functional effects caused by a hearing disability in addition to dictating objective test results.

Please provide the basis for any medical determination and a rationale or medical explanation for the opinion.  If medical literature is used, please provide a citation.  If the examiner finds that an opinion cannot be rendered regarding which medical evidence best reflects the severity of the Veteran's hearing loss or a comment cannot be made regarding a possible functional effect without resorting to speculation, the examiner should state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training).

2. After completing the above, readjudicate the claim.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




